Citation Nr: 0400015	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for burns to the right 
side of the face and ear. 

2.  Entitlement to service connection for burns to the right 
arm. 

3.  Entitlement to service connection for residuals of 
frostbite of both feet. 

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  

The issues of entitlement to service connection for hearing 
loss and tinnitus require additional development and will be 
addressed in the remand that follows this decision. 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues adjudicated in this 
decision has been obtained by the RO.

2.  There is no objective evidence demonstrating that there 
is a current disability associated with burns to the right 
side of the face, right ear or right arm that is 
etiologically related to service. 

3.  It is at least as likely not that the veteran has a 
current disability in the feet that is the result of exposure 
to the cold during service.   


CONCLUSIONS OF LAW

1.  A current disability associated with burns to the right 
side of the face, ear or right arm was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  Resolving all reasonable doubt in favor of the veteran, 
the veteran currently has disability in the feet as a result 
of exposure to the cold during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  

As the claim for service connection for residuals of 
frostbite of both feet will be granted, no useful purpose 
would be served by delaying the adjudication of this issue 
further to conduct additional development pursuant to the 
VCAA.  Thus, the Board finds that further development with 
respect to this claim is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Concerning the issues of entitlement to service connection 
for burns to the right side of the face and ear and to the 
right arm, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  First, VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  VCAA codified as 
amended at 38 U.S.C.A. §§ 5102 and 5103.  The veteran was 
notified of the evidence required for a grant of his claims 
for service connection for burns to the right side of the 
face and ear and to his right arm by a letter dated in May 
2001, rating decision dated in August 2001 and statement of 
the case date in July 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate these claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed with regard 
to the claims for service connection for burn residuals.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and a VA skin 
examination dated in July 2002, has been obtained by the 
Board, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board notes 
that the May 2001 letter, in essence, notified the veteran of 
the type of information, including medical or lay evidence, 
not previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand of the claims for 
service connection for scar residuals would serve no useful 
purpose.  See Soyini, 1 Vet. App. at 540, 546 (1991).  The 
Board concludes that VA has satisfied its duties, as set out 
in the VCAA, to notify and to assist the veteran with respect 
to these claims.  Thus, the Board finds that further 
development with respect to the claims for service connection 
for burn residuals is not warranted.


II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

With the above criteria in mind, the facts will be briefly 
summarized.  The service medical records, in pertinent part, 
reveal treatment for burns to the veteran's face in June 1953 
after an immersion heater exploded.  A July 1953 service 
medical record noted an infection in the little toe of the 
left foot.  The June 1954 separation examination noted no 
residuals of these disabilities or any other disability. 

Thereafter, there is no pertinent evidence of record until a 
report from a VA podiatry clinic dated in February 2001, at 
which time the veteran complained about increasing numbness 
in his feet over the previous several years.  He indicated 
that the numbness began in 1953 during service when he 
suffered from frostbite while on maneuvers in Colorado.  
Service department records do document that the veteran was, 
at least for a portion of his military career, stationed in 
Colorado.  At the time of the February 2001 VA treatment, the 
toenails were elongated and slightly thickened and a 
recurring corn was noted.  The vibratory sensation in the 
feet, particularly in the left foot, was markedly diminished, 
and the diagnoses included "peripheral neuropathy-probably 
due to do cold weather injury."  Also diagnosed were a right 
heloma molle and onychauxis.  August 2001 and July 2002 VA 
podiatric clinic reports also reflect a diagnosis of 
peripheral neuropathy felt to probably be due to a cold 
weather injury.  

At a July 2002 VA cold injury protocol examination, the 
veteran again stated that he suffered from a cold sensation 
in his feet while training with his unit in Colorado.  He 
also indicated that accompanying this cold sensation were 
blackened toenails and some loss of toenails.  The veteran 
stated that he did not seek treatment for his feet during 
service because the commander's "orders" were to not 
complain about frostbite injuries.  Demonstrated upon 
examination was a thickened discolored nailbed in the left 
great toe, but no other significant abnormalities were noted.  
Following the examination, it was the opinion of the examiner 
that "[i]t is more likely than not that the cold injury has 
occurred particularly to [the left great] toe."  The 
diagnosis was history of cold injury with residuals as stated 
in the report of examination. 

With respect to treatment for burn residuals, a July 2002 VA 
skin examination showed no scarring in the area of the face.  
Scarring was observed in the right arm, which the examiner 
stated appeared to be of "burn type."  No other post-
service evidence of treatment for scarring is of record.  

In light of the "positive" evidence of record, particularly 
that represented by the VA medical opinions linking residuals 
in the feet to exposure to the cold during service, the Board 
finds the probative weight of the "positive" and 
"evidence" as to whether the veteran has residuals of 
frostbite in the feet due to service to be in relative 
balance.  As such, all reasonable doubt will be resolved in 
favor of the veteran, and service connection for residuals of 
frostbite of the feet will be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. at 49.

With respect to service connection for scarring, the United 
States Court of Veterans Appeals in Brammer v. Derwinski, 3 
Vet. App. 223 (1992), stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability 
(emphasis in orig.).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer, at 225.  
As the July 2002 VA examination showed no evidence of 
scarring to the face, and there is otherwise no post-service 
evidence of scarring involving the face or right ear, service 
connection for burns to the right side of the face and ear 
cannot be granted.  Brammer, 3 Vet. App. at 223 (1992).  

While scarring to the right arm is currently demonstrated, 
there is no evidence that there was scarring to the right arm 
in the contemporaneous records following the in-service water 
immersion heater explosion in June 1953, nor do the service 
medical records otherwise demonstrate such scarring.  As 
such, the Board finds that the probative weight of the 
"negative" evidence with respect to this claim exceeds that 
of the "positive."  Therefore, service connection for 
scarring of the right arm must also be denied.  Gilbert, 1 
Vet. App. at 49.   


ORDER

Entitlement to service connection for burns to the right side 
of the face and ear is denied. 

Entitlement to service connection for burns to the right arm 
is denied. 

Entitlement to service connection for residuals of frostbite 
of both feet is granted.  






							(CONTINUED ON NEXT PAGE)

REMAND

Further development with respect to the issues of entitlement 
to service connection for hearing loss and tinnitus is 
necessary.  In this regard, the service medical records do 
not reveal any evidence of abnormal hearing, but as indicated 
above do reflect an incident in which the veteran was burned 
by a water heater explosion.  Also documented is service with 
an artillery unit for a portion of the veteran's military 
duty.  The post service evidence includes VA audiology 
reports dated in 2001 indicating that the veteran has been 
fitted with hearing aids.  However, the record does not 
contain any post-service audiometric findings from which it 
can be determined whether hearing loss "disability" as 
defined by 38 C.F.R. § 3.385 is currently demonstrated.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002). 

2.  The RO should schedule the veteran 
for an audiological examination to 
determine the nature, etiology, and 
severity of any hearing loss or tinnitus 
currently manifested.  Audiometric 
readings should be obtained in order to 
determine if hearing loss disability as 
defined by 38 C.F.R. § 3.385 is currently 
shown, and the examiner is requested to 
determine whether bilateral hearing loss 
or tinnitus, if found, is attributable to 
acoustic trauma possibly incurred as a 
result of proximity to the in-service 
water heater explosion or duty with an 
artillery unit.  In expressing this 
opinion, the examiner should use the 
language "unlikely," "as likely as 
not" or "likely."  (The term "as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)  The examination should 
be conducted and reported in accordance 
with the guidelines set forth in the VA 
Physician's Guide for Disability 
Evaluation Examinations.  The claims 
folder should be made available to the 
examiner for review purposes prior to the 
examination.

3.  Thereafter, if either of the claims 
for service connection for bilateral 
hearing loss or tinnitus is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
reports from the examination requested 
above and the VCAA.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



